The bill of complaint herein contains allegations which if duly proven would sustain orders and decrees for equitable relief appropriate to the issues that may be made and determined in due course, therefore the decree appealed from, entered June 28, 1933, sustaining demurrers to the bill of complaint, is reversed and the cause is remanded for further proceedings. *Page 183 
It is so ordered.
WHITFIELD, C.J., ELLIS, TERRELL, BROWN, and BUFORD, J.J., concur.
DAVIS, C.J., disqualified.
                              ON REHEARING